Citation Nr: 0413961	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  97-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia with 
esophagitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for urticaria, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966, and from November 1966 to November 1984.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which confirmed and continued the assigned 10 percent ratings 
for the veteran's service-connected hiatal hernia and 
urticaria.  The RO subsequently increased the assigned rating 
for the urticaria to 30 percent by an April 2002 rating 
decision, effective December 4, 1996.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 1997, and at 
a videoconference hearing before the undersigned Veterans Law 
Judge in September 1999.  Transcripts of both hearings are of 
record.

This case was previously before the Board in January 2000 and 
September 2002, at which time it was remanded for additional 
development.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the remand directives.  
In fact, the veteran's representative acknowledged in an 
April 2004 statement the representative noted that it 
appeared the RO had made a concerted effort to comport with 
the Board's remand directives.  Accordingly, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All notification and development necessary for an 
equitable disposition of the instant case has been completed.

2.  The competent medical evidence tends to show that the 
veteran's service-connected hiatal hernia with esophagitis is 
manifest by recurrent epigastric distress with difficulty 
swallowing, pyrosis heartburn, and regurgitation accompanied 
by substernal or arm or shoulder pain, productive of 
considerable impairment of health.

3.  The veteran's service-connected hiatal hernia with 
esophagitis is not manifest by vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

4.  The veteran's service-connected urticaria is not manifest 
by eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

5.  The veteran's service-connected urticaria is not manifest 
by generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.

6.  The veteran's service-connected urticaria does not affect 
more than 40 percent of the entire body or more than 40 
percent of exposed areas, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

7.  The veteran's service-connected urticaria is not manifest 
by evidence of recurrent debilitating episodes occurring at 
least four times during the past 12-month period despite 
continuous immunosuppressive therapy.





CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the veteran's 
service-connected hiatal hernia are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 
(2003).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected urticaria are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.118 (Diagnostic Codes 7806 and 7817 
(2002); 38 C.F.R. §§ 3.159, 4.1. 4.2, 4.10, 4.118 and Codes 
7806 and 7817 (2003); 67 Fed. Reg. 49,590 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the underlying December 1996 rating decision was 
clearly promulgated prior to the enactment of the VCAA.  As 
such, VA believes that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard, supra.  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant, to include the lack of a VA 
Form 646 or its equivalent by the local representative.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the record reflects that the RO sent the veteran 
correspondence in March 2000, September 2002, April 2003, and 
August 2003 which, collectively, informed him that he had to 
show that his service-connected disabilities had become worse 
in order to establish entitlement to an increased evaluation, 
that he should identify any relevant evidence, that VA would 
request any such evidence he identified, that he should 
submit any such evidence in his possession, and apprised him 
of VA's efforts to develop his claim.  As such, the content 
of this correspondence fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b); this 
correspondence apprised the veteran of what he must show to 
prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  The RO 
also provided a summary of the schedular criteria for higher 
disability ratings by the January 1997 Statement of the Case 
(SOC), as well as the most recent Supplemental Statement of 
the Case (SSOC) in October 2003.  Further, the October 2003 
SSOC included the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error, and that there is no further duty to notify.

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  Moreover, he has been accorded multiple examinations 
in conjunction with this case, and has not indicated that 
either of the disabilities which are the subject of this 
appeal have increased in severity since the last 
examinations.  In addition, both he and his representative 
have had the opportunity to present evidence and argument in 
support of this case, to include at the hearings conducted in 
October 1997 and September 1999.  Thus, the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Hiatal Hernia

Background.  Service connection was established for peptic 
esophagitis by a July 1985 rating decision.  Thereafter, a 
June 1987 rating decision recognized the veteran's hiatal 
hernia as part of this service-connected disability.

In September 1996, the veteran underwent a VA esophagus 
(digestive) examination, as well as a stomach (digestive) 
examination which evaluated the severity of his service-
connected hiatal hernia.

At the September 1996 esophagus examination, the veteran 
reported that he began having problems with severe heartburn 
accompanied at times by dysphagia in the 1970s.  His current 
subjective complaints included heartburn, mild dyshpagia, and 
dyspepsia.  On examination, his abdomen was found to be 
rounded, mildly obese.  There was also tenderness noted in 
the epigastric region, as well as mild tenderness in the 
right upper quadrant.  However, no rebound tenderness was 
found.  Further, no slinting or guarding was noted.  The 
liver was not enlarged, and the spleen was found to be 
palpable and of normal size.  Bowel sounds were active.  No 
bruits were noted.  In addition, it was noted that his 
current weight was 225, with his maximum weight in the past 
year being 235.  There was no anemia.  Regarding disturbance 
of motility, it was noted that he had dysphagia, 1 to 2 times 
per month.  There was no actual partial obstruction.  Reflex 
disturbances occurred 1 to 2 times weekly.  Moreover, it was 
noted that he experienced epigastric and anterior chest pain.  
Based on the foregoing, the examiner diagnosed hiatal hernia 
with gastroesophageal reflux (GERD).

At the VA stomach examination, the examiner noted the report 
of the esophagus examination, and that the veteran complained 
of burning with mild pain in the epigastric region.  Further, 
the examiner noted that the veteran was not anemic, that 
there was no periodic vomiting, and no recurrent hematemesis 
or melena.  However, the veteran was found to have epigastric 
and right upper quadrant tenderness.  Regarding the frequency 
of pain, it was noted that it lasted minutes only, 2 to 3, 
but that they occurred frequently and on a daily basis.  
Diagnosis was again hiatal hernia with GERD.

The veteran also underwent an upper GI series and barium 
swallow in conjunction with these examinations.

Upper GI series revealed no significant intra-abdominal 
pathology.  The stomach was outlined showing normal mucosal 
pattern.  Additionally, there was no evidence of ulcer or 
filling defects.  The gastric emptying was within normal 
limits, the duodenal bulb showed no deformity, and the 
duodenal loop and visualized proximal small bowel appeared 
normal.  There was no further evidence of ulcer or filing 
defects.  Overall impression was negative upper GI series, 
with small hiatal hernia as previously described.

The barium swallow revealed that the veteran had no 
difficulty in swallowing the barium mixture.  Further, the 
visualized esophagus appeared intrinsically normal.  However, 
there was a small sliding hiatal hernia.  Nevertheless, no 
significant GERD was noted.  Overall impression was normal 
esophagus; small hiatal hernia.

At the October 1997 personal hearing, the veteran, in part, 
criticized the adequacy of the September 1996 examination.  
He also testified that his symptoms included shoulder and 
mid-back pain.  Further, he testified that he always had 
problems with the esophagitis or reflux.  For example, he 
described slight cases of belching which occurred about 2 to 
4 times an hour.  In addition, he testified that he took a VA 
prescribed equivalent of Tagemet for his symptoms.

The veteran underwent a new VA examination of his esophagus 
and hiatal hernia in January 1998.  At this examination, he 
reported that solid food felt like it got "stuck in my 
throat sometimes," but that the food "works it way down 
eventually."  He also reported that this occurred about once 
every couple of weeks.  Further, he complained of 
epigastric/substernal pain which occurred about once a week.  
He described the pain as burning, and rated it as a 7-8 of 10 
on the pain scale.  In addition, he complained of a back 
"pressure, similar to a muscle pull" which usually occurred 
after eating, which he rated as an 8-9 of 10 on the pain 
scale, and which occurred 2 to 3 times per week.  He denied 
hematemesis or melena.  However, he reported reflux of 
stomach acid into his throat a couple of times a week.  
Moreover, he denied vomiting, although he did complain of 
nausea a couple of times a month.  No associated factors were 
noted.  Also, he reported that he was currently treated with 
Tagamet with fair relief of his symptoms.

On examination, the veteran was found to be well-developed 
and well-nourished, in no acute distress.  Still, he reported 
that he had gained about 40 pounds over the past 18 months.  
No signs of anemia were present.  His abdomen was found to be 
symmetrical and flat, without erythema, ecchymosis, striae, 
scars, or prominent vessels.  No abnormal movements were 
noted.  Normoactive bowel sounds were noted over all 4 
quadrants.  Further, no bruits were noted over the aorta, 
renal arteries, iliac arteries, or femoral arteries.  No 
abnormalities were noted to percussion of the abdomen.  
Moreover, the abdomen was nontender, nondistended, and no 
masses were palpated.  Also, no CVA tenderness was noted 
bilaterally; no hepatospelnomegaly was noted; and no 
guarding, rigidity, or rebound tenderness was noted.  
Murphy's sign and Obturator/Psoas tests were negative.  
McBurney's point was nontender to palpation.  Moreover, it 
was noted that upper GI series showed evidence of hiatal 
hernia and gastroesophageal reflux.  Diagnoses were GERD and 
hiatal hernia.

At the September 1999 videoconference hearing, the veteran 
testified, in part, that his symptoms included heartburn and 
acid reflux.  He described the acid reflux as a burning 
sensation in his chest area that went all the way up to his 
throat area.  In addition, he reported that approximately 60 
to 70 percent of the time he experienced these symptoms he 
also experienced pain in his back and shoulders.  He 
testified that he experienced these problems in varying 
degrees of severity on a daily basis.  The severity ranged 
from zero (nonproblematic) to an 8 or 9.  Further, he 
testified that he experienced a feeling of something stuck in 
his throat, but that this was not as frequent as the acid.  
Regarding treatment, he indicated that he did not seek 
treatment on a regular basis, but that he was prescribed 
medications from the VA.  He would also use over-the-counter 
medications such as Rolaids and Alka-Seltzer.  Nevertheless, 
no surgeries were planned for his condition.

The veteran subsequently underwent a VA arranged 
gastroenterology examination in November 2000, at which he 
reported having lots of heartburn and reflux symptoms with 
occasional difficulty swallowing for the last 12 to 13 years.  
He also reported that he had gained about 40 pounds of 
weight.  Nevertheless, he denied hematemesis, no melanotic 
stool.  He also denied H2 blocker therapy, except that he 
took antacids on a per needed basis.  

On review of systems, the veteran's constitutional system was 
positive for weight gain, while his genitourinary system was 
positive for frequent urination but no hematuria.  
Examination of the abdomen found it to be soft, non-tender.  
No masses or organomegaly was appreciated.  Further, bowel 
sounds were active.  Overall, he was found to be fairly 
developed and nourished, in no acute respiratory distress.  
His weight was noted as being 267 pounds.  Impressions 
following examination of the veteran was grade 1 reflux 
esophagitis with small sliding hiatal hernia.  Moreover, the 
examiner stated that the veteran definitely needed to be on a 
proton pump inhibitor live prevacid 30 mg p.o. q.d.  The 
veteran was also advised to lose weight.

On VA arranged dermatology examinations conducted in November 
2000 and May 2003, it was noted that a review of systems was 
negative for nausea, vomiting, diarrhea, blurred 
vision/visual changes, or unexplained weight loss.

The veteran underwent a new VA arranged gastroenterology 
examination in June 2003, at which it was noted that his  
claims file had been reviewed.  He reported chronic heartburn 
and reflux symptoms for the past 12 years, with nocturnal 
episode of acid reflux.  In addition, he reported that he had 
been noticing some difficulty swallowing for the last few 
years, and that it had been getting worse.  He denied 
hematemesis, no melanotic stool.  Further, he had no diarrhea 
and no constipation.  He also denied weight loss or loss of 
appetite.

On gastrointestinal examination, the veteran's abdomen was 
found to be soft and non-tender.  No hernias were noted; no 
masses were present; there was no hepatomegaly, splenomegaly; 
and no ascites or collateral circulation.  Bowel sounds were 
present.  Further, it was noted that an upper endoscopy with 
biopsy revealed grade 2 to 3 reflux esophagitis with hiatal 
hernia and gastric erosion and ulcerations.  Impression 
following examination of the veteran was chronic GERD with 
reflux esophagitis and hiatal hernia.

The upper endoscopy report, itself, noted that the findings 
included Savary-Miller Grade II (confluent erosions) 
esophagitis with non-bleeding; small hiatus hernia; diffuse 
erythematous mucosa with no bleeding in the gastric antrum; 
and diffuse erythematous mucosa without active bleeding and 
with no stigmata of bleeding in the duodenal bulb.  Overall 
impressions were Savary-Miller Grade II reflux esophagitis; 
hiatus hernia; erythematous gastropathy; and erythematous 
duodenpathy.


Legal Criteria.  The veteran's hiatal hernia is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Under this Code, a 10 percent rating 
is warranted for hiatal hernia, which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.


Analysis.  In the instant case, the Board finds that the 
competent medical evidence tends to show that the veteran's 
service-connected hiatal hernia with esophagitis more nearly 
approximates the criteria for a schedular rating of 30 
percent.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Here, the veteran has consistently reported, at his various 
VA medical examinations and hearings, that his service-
connected hiatal hernia is manifest by difficulty swallowing, 
heartburn, reflux/regurgitation, as well as pain in the mid-
back and shoulder area.  Thus, he satisfies the specific 
criteria necessary for either a 10 or 30 percent rating under 
Diagnostic Code 7346.  Consequently, the determination as to 
whether an increased rating is warranted depends upon whether 
these symptoms are productive of considerable impairment of 
health.

The Board notes that the veteran has reported that while his 
symptoms occur on a daily basis, they are of varying degrees 
of severity, to include occasions when they are 
nonproblematic.  He has also testified that he does not seek 
regular treatment for this disability, and that no surgeries 
were planned.  Moreover, the medical examinations have 
consistently described the hiatal hernia, itself, as small.  
However, he has also testified that the severity of his 
symptoms can reach a level or 8 or 9.  Also, he has been on 
medication for this disability during the course of this 
appeal.  Further, his condition went from what was described 
as grade 1 reflux esophagitis in November 2000, to grade 2 to 
3 reflux esophagitis with hiatal hernia on the most recent 
examination in June 2003.  In addition, the upper endoscopy 
revealed evidence of gastric erosion and ulcerations.  

Based on the foregoing, the Board finds that the competent 
medical evidence tends to show that the severity of the 
veteran's hiatal hernia symptomatology more nearly 
approximates the criteria of considerable impairment of 
health.  Taking into consideration the benefit of the doubt 
doctrine (38 C.F.R. §§ 3.102, 4.3, 4.7), the Board concludes 
that the veteran is entitled to a rating of 30 percent under 
Diagnostic Code 7346.

The Board further finds that the veteran's hiatal hernia does 
not warrant a rating in excess of 30 percent under Diagnostic 
Code 7346.  As the benefit of the doubt doctrine was 
necessary for the 30 percent rating, it would appear 
axiomatic that a higher rating is not warranted.  Moreover, 
the competent medical evidence does not show that the veteran 
is entitled to the next higher, and maximum, rating of 60 
percent.  The VA medical examinations have consistently shown 
that the service-connected disability is not manifest by 
vomiting, anemia, hematemeis, melena, or material weight 
loss.  In fact, the record reflects that the veteran's weight 
has actually increased during the course of this appeal.  
Additionally, the competent medical evidence does not support 
a finding that the hiatal hernia has resulted in severe 
impairment of health.

For the reasons stated above, the Board finds that the 
veteran is entitled to an increased schedular rating of no 
more than 30 percent for his service-connected hiatal hernia 
with esophagitis.

Urticaria

Background.  Service connection was established for urticaria 
by a December 1987 rating decision.

The record reflects that the veteran has been examined and 
treated for his service-connected urticaria on multiple 
occasions during the course of this appeal.  He has also 
submitted photographs which provide a visual record of his 
urticaria episodes.

As part of this case, the veteran underwent a VA medical 
examination of his skin in September 1996 which evaluated the 
severity of his service-connected urticaria.  He reported 
that during service he had an episode of urticaria, which he 
described as hives that were generalized, accompanied by 
swelling of the lower lip.  These episodes would last 4 to 7 
days, and he was treated with Benadryl and Cortisone 
injections.  Further, he reported that he continued to 
experience episodes 2 to 3 times per year, with the last 
occurrence being in June 1996.  He did not have an 
exacerbation at the time of the examination.  However, he 
reported that when the urticaria was active, he had itching, 
severe, elevated lesions which were generalized, and extreme 
swelling of the lower lip.  No objective findings were made 
at the time of this examination.  Diagnosis was chronic 
urticaria per history; no objective findings noted at the 
time of this exam.

Records dated in July 1997 note complaints of right ankle and 
right wrist swelling, with findings of chronic urticaria.

At the October 1997 hearing, the veteran testified, in part, 
that he was currently taking the medication Claritin for his 
urticaria.  However, he testified that the medication only 
decreased the duration of his symptoms, not the frequency 
thereof.  Further, he testified that his episodes of 
urticaria could happen anywhere on his body.  He also 
testified that he had missed time from work due to this 
disability, because he had to deal with the public.  He 
indicated that he was a deputy of the county, and that his 
job involved working at large conventions, baseball games, 
and similar events.

Records dated in December 1997 note complaints of allergies 
with redness of the left arm.  Diagnosis was chronic 
urticaria.

The veteran underwent a new VA medical examination for skin 
disease in January 1998, at which he reported that he was 
first treated for urticaria while on active duty, and that it 
had been ongoing but intermittent since the onset.  He also 
reported that he had been hospitalized several times for this 
condition, and that he was currently using the medications 
Claritin-D and Hismanal.  Further, he complained of painful, 
hot to the touch, pruritic, edematous, and erythematous 
welts.  

On examination, the veteran's skin was found to be warm, 
moist, and elastic.  No evidence of skin disease or rash was 
present during this examination.  Nevertheless, the veteran 
reported that the welts used to occur across his entire body, 
but now concentrated from his waist and below.  He also 
reported that the rash would last from hours to days, and 
that he had missed time at work due to his condition.  He 
denied ulceration or crusting, but reported that exfoliation 
sometimes occurred.  No systemic or nervous manifestations 
were noted.  Diagnosis was recurrent urticaria.

Records dated in October 1998 noted treatment for chronic 
urticaria.

At the September 1999 videoconference hearing, the veteran 
testified, in part, that he had been advised to keep a diary 
of his urticaria episodes and described the contents thereof.  
Specifically, he detailed the following episodes: January 
1997, on the right foot which lasted for 4 hours with 
swelling; December 1997 at the mid-stomach area around the 
belt area, manifest by itching, with duration about 12 hours; 
January 1998, manifest by left foot swelling, itching 
lesions, painful, hot; February 1998 at the right wrist, 
described as itching lesion; March 1998, at the inner thigh 
area, with swelling, itching; November 1998 at the face area, 
with swelling around the eyes, cheeks, forehead, very ugly; 
March 1999 on the right foot; 2 episodes in May 1999, one of 
which was manifest by swelling and itching of the foot area; 
and June 1999 at the belt area, described as extensive 
lesion, itching, swelling, burning.  He also testified that 
he had missed time from work due to these episodes, to 
include in May 1999.  When asked, he acknowledged that the 
episodes occurred about every 2 months on average.  Regarding 
medication, he testified that he was no longer taking 
Claritin, and that his current medication was Hydroxyzine.  
In describing the urticaria episodes, he testified that he 
usually noticed it first with itching and/or burning 
sensation, then a lesion would emerge with swelling.  He 
testified that usually only one lesion would occur at a time.  
Additionally, he testified that it would look reddened, as if 
someone had struck his skin with a 4 inch belt or something 
like that.  He further testified that he had regular 
appointments for his urticaria, which occurred about every 6 
months.

The veteran underwent a VA arranged dermatology examination 
in November 2000, at which the examiner indicated that the 
medical records had been reviewed.  Among other things, it 
was noted that the veteran took Salicylate and Claritin, that 
the onset of the urticaria was in 1971, and that the veteran 
found that it got better and worse with remissions and 
exacerbations.  Regarding his medications, it was noted that 
he had been on Claritin of several different types, and 
Benadryl-type medications.  He reported that the medications 
did reduce the swelling of the skin when that occurred, but 
that they caused a drowsiness and a listless feeling.  Also, 
he had a Medrol Dosepak that he could take for a severe 
eruption.  With respect to his symptomatology, he reported 
that it included itching, pain, paresthesias and heat of the 
skin.  It was noted that he brought in pictures that showed 
various episodes of past eruptions, including November 2000 
where he had severe swelling of the lower lip; October 2000, 
where the right foot was swollen; May 1999 where he had 
swelling of the face; November 1998, where his entire face 
was swollen and January 1998 where his left foot was very 
swollen and edematous.

Examination of the skin was generally unremarkable.  However, 
some erythema was noted on the face and on the upper chest, 
but there was no specific evidence of urticaria.  
Nevertheless, it was stated that this was highly 
understandable regarding urticaria because it was a transient 
condition.  Further, the examiner stated that when he 
scratched the veteran's right arm in an effort to elicit 
dermatographism, he saw a highly abnormal result with 
erythema developing indicative of dematographism, which was 
marked.  No ulceration, exfoliation, or crusting was seen.  
In addition, the veteran had no knowledge of associated 
systemic or nervous manifestations.  Diagnosis following 
examination of the veteran was urticaria.

In a January 2001 addendum, the clinician who conducted the 
November 2000 examination noted that review of the records 
showed the veteran had outbreaks on the following dates; in 
June 1991, when he had swelling of the eyes and hives; in 
September 1991, when he was hospitalized for an allergic 
reaction with urticaria, swelling of the eyes, throat, knees, 
and feet; in November 1991, when he was hospitalized for 
urticaria for 4 days; in November 1992, when his lips 
swelled; episodes of urticarial outbreaks in February 1993, 
May 1993, March 1994; 3 episodes between July and September 
1994; as well as additional episodes in June 1996, January 
1998, April 1998, October 1998, November 1998, March 1999, 
May 1999, September 1999, May 2000, and November 2000.  The 
clinician also noted that some of these outbreaks had 
included pictures.  Moreover, the clinician opined that the 
ongoing involvement the veteran had with urticaria was a 
significant disability that could clearly limit his ability 
to conduct normal functions of daily life or work.

Records dated in February 2001 noted no rash/lesions on 
examination of the skin.

Records dated in November 2001 noted, in part, rash/lesions 
on examination of the skin.

Records dated in March 2002 note that the veteran reported 2 
episodes of hives in the last months.  Examination of the 
skin showed rash/lesions.

Records dated in September 2002 note that the veteran's chief 
complaints were trouble with joint pains and recurrent hives.  
Examination of the skin showed rash/lesions.

Records dated in January 2003 note that the veteran had 2 
attacks of urticaria since his last visit, but that his 
medications seemed to be helping.  

Records dated in May 2003 noted, in part, that the veteran 
complained of recurrent urticarial lesions, and that he 
currently had one at lower lip times 24 hours.

Also in May 2003, the veteran underwent a new VA arranged 
dermatology examination conducted by the same examiner as in 
November 2000.  At this examination, it was noted, in part, 
that the veteran had an area of erythema on the buccal mucosa 
of the lower lip.  He reported that this was 3 times its 
current size, and was, therefore, very evident grossly.  He 
also reported that 2 weeks earlier, the palmar surface of his 
right hand exhibited swelling, pain and itching, and then 
resolved spontaneously.  Further, he reported that various 
allergy tests had been run over the years, but they had not 
come up with a specific allergen.  It was noted that his 
current medication was Fexofenadine, which was a systemic 
drug and not a corticosteroid or immunosuppressive drug.  It 
was also noted that he took Fexofenadine on a daily basis.  
No topical therapy was being used at that time.  Moreover, 
the veteran reported approximately 20 episodes of his 
urticaria during the past 12 month period, and that these 
episodes were helped and made less severe by the treatment.  
Additionally, it was noted that he had been on another 
product previously that he was switched from, which was not 
as effective, and made him very drowsy.

On examination, the inner aspect of the veteran's buccal mosa 
showed an erythematous and indurated area.  It was noted that 
this involved 50 percent of the buccal mucosa of the lower 
lip area, which was less than 1 percent of the total body 
surface area.  No other relevant, objective findings were 
made as part of this examination.  Diagnosis was urticaria.

Later in May 2003, the clinician who conducted the 
examination submitted a statement in which he reported, in 
essence, that the veteran still had symptoms of urticaria, 
and, therefore, the disability was still ongoing.


Legal Criteria.  The record reflects that the veteran's 
urticaria is evaluated as 30 percent disabling pursuant to 
the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 
7817.  However, during the pendency of this appeal, the 
criteria for evaluating skin disabilities was changed 
effective August 30, 2002.  Among other things, the criteria 
found at Diagnostic Code 7817 was amended, and Diagnostic 
Code 7825 was added for the purpose of evaluating urticaria.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  In order to ensure 
a full and fair adjudication of the veteran's claim, the 
Board will address whether he is entitled to a rating in 
excess of 30 percent under any of the potentially applicable 
Diagnostic Codes.

Prior to August 30, 2002, Diagnostic Code 7817 provided that 
dermatitis exfoliativa was to be rated as for eczema under 
Diagnostic Code 7806.  

Prior to August 30, 2002, a 10 percent rating was warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.

Effective August 30, 2002, Diagnostic Code 7817 provides that 
a 30 percent rating is warranted for exfoliative dermatitis 
where there is any extent of involvement of the skin, and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long- wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12-
month period.  Any extent of involvement of the skin, and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
warranted where there is generalized involvement of the skin 
without systemic manifestations, and; constant or near-
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provides that a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

Under the new Diagnostic Code 7825 for rating cases of 
urticaria, a 10 percent rating is warranted for recurrent 
episodes of urticaria occurring at least four times during 
the past 12-month period, responding to treatment with 
antihistamines or sympathomimetics, warrant a 10 percent 
rating.  A 30 percent evaluation is available where there is 
evidence of recurrent debilitating episodes occurring at 
least four times during the past 12-month period, and 
requiring intermittent systemic immunosuppressive therapy for 
control.  A maximum 60 percent evaluation is available where 
there is evidence of recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
urticaria under any of the potentially applicable Diagnostic 
Codes.

The Board acknowledges that the veteran has maintained at his 
various VA medical examinations, as well as at his hearings, 
that his urticaria is manifest by recurrent episodes of 
swelling lesions/hives on his skin which are painful, 
itching, and hot.  In addition, he reported that these 
eruptions could occur on any part of his body.  Moreover, the 
competent medical evidence shows that he has received 
outpatient treatment for this disability on multiple 
occasions, and that he has been prescribed medication 
therefor.

Nevertheless, the competent medical evidence does not reflect 
that the veteran's service-connected urticaria is manifest by 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  Although the veteran reported at the January 1998 
examination that exfoliations sometimes occurred, he has also 
testified that his episodes usually occur only on one part of 
his body at a time, and that they lasted a short period of 
time.  As such, the exfoliation is not extensive.  Further, 
the January 1998 examination also noted that he denied 
ulceration and crusting.  Moreover, the November 2000 VA 
examination specifically stated that no ulceration, 
exfoliation, or crusting was seen.  Both the January 1998 and 
November 2000 VA examinations found no evidence of systemic 
or nervous manifestations.  Consequently, the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent under the "old" version of Diagnostic 
Code 7806 (i.e., prior to August 30, 2002).

Regarding the criteria in effect since August 30, 2002, the 
competent medical evidence reflects that the veteran's 
service-connected urticaria is not manifest by generalized 
involvement of the skin without systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required during the past 12-month period.  The Board 
acknowledges that he reported on the September 1996 
examination that his treatment included Cortisone injections.  
However, none of the subsequent examinations indicate 
treatment with therapeutic doses of corticosteroids.  
Moreover, the most recent VA examination in May 2003 noted 
that his current medication was a systemic drug, and not a 
corticosteroid or immunosuppressive drug.  This examination 
also noted that no topical therapy was used at that time.  
Accordingly, he does not meet or nearly approximate the 
criteria for a rating in excess of 30 percent under the 
current version of Diagnostic Code 7817.

With respect to the current version of Diagnostic Code 7806, 
the Board has already noted that the veteran's urticaria is 
not treated by corticosteroids or other immunosuppressive 
drugs.  Further, neither the medical evidence, nor the 
veteran's hearing testimony, nor the photographs on record, 
reflect that the urticaria affects more than 40 percent of 
his entire body or more than 40 percent of exposed areas.  In 
fact, the May 2003 examination found that the erythematous 
and indurate area on his buccal mucosa covered less than 1 
percent of the total body surface area.  Thus, he is not 
entitled to a rating in excess of 30 percent under this Code.

In regard to Diagnostic Code 7825, the Board finds that the 
competent medical evidence does not show that the veteran's 
service-connected urticaria is manifest by evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.  As already stated, the veteran's 
current treatment does not involve immunosuppressive therapy.  
Further, even though the veteran has indicated that he has 
lost time from work due to outbreaks of his urticaria, there 
is nothing in the competent medical evidence to support a 
finding that such incidents were of such severity as to 
constitute a debilitating episode.  As such, he does not meet 
or nearly approximate the criteria for a rating in excess of 
30 percent under Diagnostic Code 7825.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the schedular 
criteria for a rating in excess of 30 percent for his 
urticaria under any of the potentially applicable Diagnostic 
Codes.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Extraschedular Rating

The Board notes that it does not appear the RO considered 
whether the veteran was entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), which provides that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996). However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations. Further, the Court has held that the Board 
must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Here, the Board finds that the neither the veteran's hiatal 
hernia or urticaria warrants referral to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
Board acknowledges that he has reported that he has lost time 
from work due to his episodes of urticaria.  Nevertheless, he 
remains employed, and the Board is of the opinion that his 
time lost from work is adequately compensated by the current 
schedular rating.  In short, it does not rise to the level of 
"marked" interference with employment.  Moreover, he has 
not indicated any impairment with work attributable to his 
hiatal hernia.  Further, even though the record reflects that 
he has been examined and treated for both the hiatal hernia 
and urticaria on a variety of occasions, it does not appear 
that he has been hospitalized for either disability during 
the course of this appeal.  Accordingly, neither of these 
disabilities presents such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.   




ORDER

Entitlement to an increased rating of 30 percent for hiatal 
hernia with esophagitis, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating for urticaria, currently 
evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



